PER CURIAM.
We affirm the defendant’s sentence which was an upward departure from the presumptive guidelines sentence. The defendant’s negotiated plea agreement was a valid reason upon which to base a departure sentence. Smith v. State, 529 So.2d 1106 (Fla.1988).
Appellant also argues that the trial court erred in failing to rule upon his pro se motion for jail time credit. This motion may not have come to the court’s attention until after appellant had filed his notice of appeal. Accordingly, this opinion is without prejudice to appellant to renew the motion after our mandate has issued.
Affirmed.
SCHOONOVER, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.